Citation Nr: 1706825	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  12-02 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an initial compensable rating for traumatic brain injury residuals.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to September 1970 and from January 1974 to November 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for traumatic brain injury residuals, an increased rating for PTSD, and TDIU.  The Veteran appeared at a July 2015 hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.  In November 2015, the Board granted service connection for traumatic brain injury residuals and remanded the claims for a rating in excess of 50 percent for PTSD and a TDIU to the RO for additional action.  

In February 2016, the RO established service connection for traumatic brain injury residuals and assigned a 0 percent rating; and effective August 22, 2008.  In February 2016, the Veteran submitted a notice of disagreement with the initial rating of traumatic brain injury residuals.  


REMAND

The Veteran has submitted a timely notice of disagreement with the initial rating assigned for the award of service connection for traumatic brain injury residuals.  A statement of the case which addresses that issue has not been issued.  Where a Veteran has submitted a timely notice of disagreement and a statement of the case has not been issued, the Board must remand for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The symptoms associated with PTSD and traumatic brain injury residuals are closely related and often overlap.  Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  Therefore, the Board finds that the issues of the initial rating for traumatic brain injury residuals, the rating for PTSD, and a TDIU are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The report of a January 2016 VA psychiatric examination conducted in accordance with the Board's November 2015 Remand instructions states that the Veteran was diagnosed with PTSD and persistent depressive disorder.  The examiner commented that there was "no diagnosis of TBI."  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtains an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that further VA psychiatric evaluation is necessary to adequately resolve the issues raised by the instant appeal.  

Clinical documentation dated after June 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of PTSD and other service-connected disabilities since June 2016, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2016).  

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran provided after June 2016.  

3.  Schedule the Veteran for a VA psychiatric examination to ascertain the current severity of PTSD.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should provide an opinion as to the levels of occupational and social impairment caused by PTSD and should describe the frequency and severity of symptoms resulting in those levels of impairment.  The examiner should provide an opinion as to the impact of the PTSD on the Veteran's vocational pursuits and whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to PTSD, traumatic brain injury residuals, and the other service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should describe what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

